           Case 1:20-cv-01138-LGS Document 33 Filed 06/26/20 Page 1 of 1

                                               Representing Management Exclusively in Workplace Law and Related Litigation
                                              Jackson Lewis P.C.   ALBANY NY            GREENVILLE SC          MONMOUTH COUNTY NJ       RALEIGH NC
                                                                   ALBUQUERQUE NM       HARTFORD CT            MORRISTOWN NJ            RAPID CITY SD
                                           58 South Service Road
                                                                   ATLANTA GA           HONOLULU HI*           NEW ORLEANS LA           RICHMOND VA
                                                       Suite 250   AUSTIN TX            HOUSTON TX             NEW YORK NY              SACRAMENTO CA
                                              Melville NY 11747    BALTIMORE MD         INDIANAPOLIS IN        NORFOLK VA               SALT LAKE CITY UT
                                               Tel 631-247-0404    BIRMINGHAM AL        JACKSONVILLE FL        OMAHA NE                 SAN DIEGO CA
                                                                   BOSTON MA            KANSAS CITY REGION     ORANGE COUNTY CA         SAN FRANCISCO CA
                                               Fax 631-247-0417
                                                                   CHICAGO IL           LAS VEGAS NV           ORLANDO FL               SAN JUAN PR
                                           www.jacksonlewis.com    CINCINNATI OH        LONG ISLAND NY         PHILADELPHIA PA          SEATTLE WA
                                                                   CLEVELAND OH         LOS ANGELES CA         PHOENIX AZ               ST. LOUIS MO
                                                                   DALLAS TX            MADISON, WI            PITTSBURGH PA            STAMFORD CT
                                                                   DAYTON OH            MEMPHIS TN             PORTLAND OR              TAMPA FL
                                                                   DENVER CO            MIAMI FL               PORTSMOUTH NH            WASHINGTON DC REGION
                                                                   DETROIT MI           MILWAUKEE WI           PROVIDENCE RI            WHITE PLAINS NY
                                                                   GRAND RAPIDS MI      MINNEAPOLIS MN

                                                                   *through an affiliation with Jackson Lewis P.C., a Law Corporation




MY DIRECT DIAL IS: 631-247-4661
MY EMAIL ADDRESS IS: NOEL.TRIPP@JACKSONLEWIS.COM


                                                                   June 25, 2020
                                               ƉƉůŝĐĂƚŝŽŶ'ZEdŝŶƉĂƌƚĂŶĚE/ŝŶƉĂƌƚ͘dŚĞŝŶŝƚŝĂů
VIA ECF
                                               ĐŽŶĨĞƌĞŶĐĞƐĞƚĨŽƌ:ƵůǇϮ͕ϮϬϮϬ͕ĂƚϭϬ͗ϯϬ͘D͘ŝƐĂĚũŽƵƌŶĞĚƚŽ:ƵůǇ
Hon. Lorna G. Schofield                        Ϯϯ͕ϮϬϮϬ͕ĂƚϭϬ͗ϯϬ͘D͘WƌĞͲĐŽŶĨĞƌĞŶĐĞŵĂƚĞƌŝĂůƐĂƌĞĚƵĞŽŶ:ƵůǇ
United States District Judge                   ϭϲ͕ϮϬϮϬ͘EŽĨƵƌƚŚĞƌĞǆƚĞŶƐŝŽŶƐƚŽƚŚĞŝŶŝƚŝĂůĐŽŶĨĞƌĞŶĐĞĚĂƚĞǁŝůů
Southern District of New York                  ďĞŐƌĂŶƚĞĚĂďƐĞŶƚĞǆƚƌĂŽƌĚŝŶĂƌǇĐŝƌĐƵŵƐƚĂŶĐĞƐ͘ůůƉĂƌƚŝĞƐŵƵƐƚ
United States Courthouse                       ƉĂƌƚŝĐŝƉĂƚĞŝŶƚŚĞƉƌĞƉĂƌĂƚŝŽŶŽĨƉƌĞͲĐŽŶĨĞƌĞŶĐĞŵĂƚĞƌŝĂůƐ͘
500 Pearl Street
New York, New York 10007                       ĂƚĞĚ͗:ƵŶĞϮϲ͕ϮϬϮϬEĞǁzŽƌŬ͕EĞǁzŽƌŬ

                                        Re: Danilo Mera v. Milos HY, Inc., et al.
                                            Civil Case No.: 20-cv-01138 (LGS)

Dear Judge Schofield:

                As recently retained counsel for Defendants in the above matter, we write together
with Plaintiff’s counsel to request adjournment of the July 2, 2020 court conference and associated
ancillary deadlines. The parties conferred today regarding a process for all Defendants to accept
service and for the parties to confer regarding deficiencies in the current Complaint and possible
amendment thereof, as well discussions relating to resolution. We anticipate this process will take
at least 30 days and thus request that the initial conference be rescheduled for a date most
convenient to the Court on or after August 3, 2020.

                 We thank the Court for its attention to this matter.

                                                                   Respectfully submitted,

                                                                   JACKSON LEWIS P.C.

                                                                   Noel P. Tripp

                                                                   Noel P. Tripp

cc:     Counsel of Record (via ECF)
